DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 6/17/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tosik et al.(US 11138249 B1, hereinafter Tosik) in view of Schmidt (US 20190095048 A1) and Athwal et al. (US 20210297461 A1, hereinafter Athwal).
Regarding Claim 1
Tosik discloses A transactional chat platform computer system comprising a processor, a computer-readable memory, a computer-readable storage device, and program instructions stored on the computer-readable storage device for execution by the processor via the computer-readable memory, the stored program instructions causing the processor to (fig. 2: browser and chat widget system, publisher web server, publisher interface, chat system, concept data); 
a. transmit, via a customer sub-system, a client sub- system, and a server sub-system, data between the customer sub-system and the client sub-system, between the client sub-system and the server sub-system, and between the customer sub-system and the server sub-system (fig. 2: various system components communicate via network); 
b. operate and display, via the client sub-system, the client interface on a first computer, operate and display, via the customer sub-system, the customer interface on a second computer, and operate, via the server sub-system, a database on a third computer (fig. 2, at least column 11, line 30 – column 13, line 48)
c. receive requests, via the client sub-system, from a business user using a first set of input devices, receive requests, via the customer sub-system, from a customer user using a second set of input devices, with the first computer coupled to the first set of input devices and the second computer coupled to the second set of input devices (fig. 2, at least column 11, line 30 – column 13, line 48)
d. receive a request, via the client sub-system and the first set of input devices to create a chat widget (col. 13, lines 3-20), a name designation attribute (col. 15, lines 1-24), a domain designation attribute (col. 13, lines 3-20), and product credentials (col. 10, lines 26-40: display objects/cards), with the name and domain designation attributes assigned to the chat widget (col. 13. Lines 3-20; col. 5, lines 1-24), the domain designation attribute identifying a client website onto which the chat widget will be operate (col. 13, lines 3-20), and the product credentials associated with a list of products available for sale on the client website (col. 10, lines 26-40: display objects/cards: flight, hotel, travel packages, etc.); 
e. receive a request, via the client sub-system and the first set of input devices to set the aesthetic interface attribute settings for the chat widget (col. 15, line 60 – col. 16, line 3); 
f. generate, via the client sub-system, embedded widget code and receive, via the customer sub-system, the embedded widget code (col. 9, line 6- - col. 10, line 9: embedded link in third party interface launches chat widget); 
g. display, via the customer sub-system, an icon for a chat box corresponding to the chat widget on the client website, and upon receiving a selection of the chat box icon via the second set of input devices, display the chat box using the aesthetic interface attribute settings (col. 9, line 6- - col. 10, line 9: embedded link in third party interface launches chat widget; col. 15, line 60 – col. 16, line 3: template defines initialization configuration settings); 
h. initiate a transaction, via the client sub-system,  in response to customer communications via the chat box by identifying products from the product list based on keywords used by the customer and displaying those products as thumbnails in the chat box, receiving confirmation from the customer that the customer desires the products, and displaying a purchase prompt embedded interface entirely within graphical boundaries of the chat box, wherein the purchase prompt embedded interface comprises billing and mailing address fields to be completed by the customer (fig. 1g, 1H, col. 10, lines 20-47); 
i. categorize, via the client sub-system,  customer communications received through the chat box as active, pending, or completed, wherein the active categorization is applied to ongoing communications in which the customer is communicated and being responded to, the pending categorization is applied to communications in which the customer is communicated but has not yet been responded to, and the completed categorization applied to communications in which the customer has completed the transaction (col. 15, line 24-49).

Tosik does not explicitly disclose, but Schmidt teaches in a similar environment:
the purchase prompt embedded interface comprising billing and mailing address fields to be completed by the customer (at least paragraph 58)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Tosik, with the embedded purchase prompt comprising billing address and mailing address fields, as taught by Schmidt, since such a modification would have provided more stringent security features as compared to the communication protocol used for communication via a first UI (paragraph 56 of Schmidt).

Tosik does not explicitly disclose, but Athwal teaches:
j. limit, via the client sub-system, access to chat widget features based on a client payment plan, wherein the chat widget features include a quantity of generated chat widgets, a maximum quantity limit of customers engaged with via one or more chat widgets, and the aesthetic interface attribute settings of each chat widget (¶31, 37, 47, 58: subscribers have access to chat widget functionality not available to non-subscribers, such as interface options)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Tosik, with the limited chat widget functionality based on payment plan (i.e., subscription), as taught by Athwal, since such a modification would have provided improved ease-of-use for web-based communication systems (¶3-6 of Athwal).

Regarding Claim 11
Claim 11 is substantially similar to claim 1 and rejected on similar grounds.
Regarding Claims 2-4, 12
Tosik in view of Schmidt and Athwal discloses:
the client sub-system configured to interface with an artificial intelligence program to enable the artificial intelligence program to communicate with customers via the chat box (Tosik: col. 3, line 20 – col. 4, line 24)
the artificial intelligence program comprising a neural network trained using chat histories between customers and live operators of the chat box to identify customer product requests (Tosik: col. 3, line 20 – col. 4, line 24)
the training of the artificial intelligence program supervised via hyperparameters assigned to the chat histories, the hyperparameters including whether a given chat history records a completed transaction (Tosik: col. 3, line 20 – col. 4, line 24)

Regarding Claims 5, 13
Tosik in view of Schmidt and Athwal discloses:
the artificial intelligence program additionally trained to perform image recognition processes on images of products submitted by the customers into the chat box and identify products from the product list that are similar to products recognized in the images (Schmidt: par. 91, 92, 102)



Regarding Claims 6, 7, 14, 15, 19, 20
Tosik in view of Schmidt and Athwal discloses:
the artificial intelligence program instructed to recommend products to customers based on the detection of keywords used by the customer (Tosik: fig. 1g, 1H, col. 10, lines 20-47)
the artificial intelligence program configured to undertake communications with the customer without requiring approval from a human operator (Tosik: col. 3, line 20 – col. 4, line 24)
receive, via the client sub-system, a subscription request (Athwal: ¶58)
confirm, via the server sub-system, the subscription request based on billing information received via the client sub-system (Athwal: ¶58)

3.	Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tosik in view of Schmidt and Athwal as applied above, and further in view of Moran et al. (US 9961204 B1, hereinafter Moran).
Tosik in view of Schmidt and Athwal does not explicitly discloses, but Moran teaches in a similar environment:
the artificial intelligence program configured to share automated communications intended for the customer with the human operator and only to transmit the communications if the human operator approves and not to transmit the communications if they are rejected by the human operator (Moran: col. 11, lines 27-42)

It would have been obvious ton one of ordinary skill in the art at the time of filing to have modified the invention of Tosik in view of Schmidt and Athwal with the human operator approval, as taught by Moran, since such a modification would have helped to prevent a negative experience form a customer which may result in a dropped session (Moran: col. 11, lines 27-42).


4.	Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tosik in view of Schmidt and Athwal as applied above, and further in view of Sekar et al. (US 20210201238 A1, hereinafter Sekar).
Tosik in view of Schmidt and Athwal does not explicitly discloses, but Sekar teaches in a similar environment:
the artificial intelligence program configured additionally trained based on the approvals and rejections of communications by the human operator (Sekar: par. 71)
It would have been obvious ton one of ordinary skill in the art at the time of filing to have modified the invention of Tosik in view of Schmidt and Athwal with the additional AI training based on human operator approvals and rejections, as taught by Sekar, since such a modification would have prevented undesired evolution of the personalities or profiles of the chatbots (Sekar: par. 71).


5.	Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tosik in view of Schmidt and Athwal as applied above, and further in view of Nakao et al. (US 20180081989 A1, hereinafter Nakao).
Tosik in view of Schmidt and Athwal does not explicitly discloses, but Nakao teaches in a similar environment:
the artificial intelligence program trained to detect misspellings of keywords, and upon detecting a misspelling of a given keyword, ask the customer whether the given keyword was intended. (Nakao: par. 64)

It would have been obvious ton one of ordinary skill in the art at the time of filing to have modified the invention of Tosik in view of Schmidt and Athwal with the misspelling detection and querying, as taught by Nakao, since such a modification would have provided an improved solution for providing query suggestions (Nakao: par. 4).
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 USC 101 rejection of the claims have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejection is withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625